                                   1

                                   2

                                   3

                                   4                               UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     JOHN HENRY LEE,                                Case No. 20-cv-05387-WHO (PR)

                                   8
                                                       Petitioner,
                                                                                        ORDER TO SHOW CAUSE
                                   9
                                                 v.

                                  10     JOSIE GASTELO,
                                                                                        Dkt. Nos. 13 and 14
                                  11
                                                       Respondent.

                                  12
Northern District of California
 United States District Court




                                  13                                        INTRODUCTION
                                  14          Petitioner John Henry Lee seeks federal habeas relief from his state convictions.
                                  15   The first amended petition for such relief is now before the Court for review pursuant to 28
                                  16   U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254 Cases.
                                  17          The first amended petition states cognizable claims. Accordingly, on or before
                                  18   September 1, 2021, respondent shall file an answer or a dispositive motion in response to
                                  19   the operative habeas petition.
                                  20          This habeas action appears to be untimely. Petitioner was convicted in 2015, but he
                                  21   did not file his federal petition until 2020. If respondent concludes that this habeas action
                                  22   is untimely, he may wish to file a motion to dismiss the action on such grounds, though he
                                  23   is not required to do so.
                                  24                                        BACKGROUND
                                  25          According to the petition, in 2015 Lee pleaded nolo contendere in the Alameda
                                  26   County Superior Court to a charge of second degree robbery. (Pet., Dkt. No. 1 at 1-2.) His
                                  27   sentence was enhanced under Cal. Penal Code §§ 667.5 and 1192.7. (Id. at 2.) Lee filed
                                  28   no appeals, but in 2019 and 2020 he sought, but was denied, collateral relief in the state
                                   1   courts. (Id. at 2-3.) This federal habeas petition followed those denials.
                                   2                                          DISCUSSION
                                   3   i.     Standard of Review
                                   4          This Court may entertain a petition for writ of habeas corpus “in behalf of a person
                                   5   in custody pursuant to the judgment of a State court only on the ground that he is in
                                   6   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                   7   § 2254(a). A district court considering an application for a writ of habeas corpus shall
                                   8   “award the writ or issue an order directing the respondent to show cause why the writ
                                   9   should not be granted, unless it appears from the application that the applicant or person
                                  10   detained is not entitled thereto.” 28 U.S.C. § 2243. Summary dismissal is appropriate
                                  11   only where the allegations in the petition are vague or conclusory, palpably incredible, or
                                  12   patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990).
Northern District of California
 United States District Court




                                  13   ii.    Original Petition
                                  14          In his original petition, Lee claimed (i) “the California robberies were prosecuted
                                  15   under two conflicting statutes”; and (ii) the rule of lenity should apply to him because of
                                  16   this conflict. (Pet., Dkt. No. 1 at 5.) These claims were dismissed with leave to amend.
                                  17   Because he pleaded guilty, only two habeas claims are available to Lee. The only
                                  18   challenges left open on federal habeas corpus review after a defendant has entered a plea
                                  19   of guilty concern the (i) voluntary and intelligent character of the plea; and (ii) adequacy of
                                  20   the advice of counsel. Womack v. Del Papa, 497 F.3d 998, 1002 (9th Cir. 2007) (quoting
                                  21   Hill v. Lockhart, 474 U.S. 52, 56-57 (1985)).1
                                  22          Lee was instructed that his petition may be untimely and that he would need to
                                  23   exhaust the two claims available to him.
                                  24

                                  25
                                       1
                                  26     Lee was told that there were exceptions to this general bar. For example, a defendant
                                       who pleads guilty still may raise in habeas corpus proceedings the very power of the state
                                  27   to bring him into court to answer the charge brought against him, see Haring v. Prosise,
                                       462 U.S. 306, 320 (1983) (citing Blackledge v. Perry, 417 U.S. 21, 30 (1974)), and may
                                  28   raise a double jeopardy claim, see id. (citing Menna v. New York, 423 U.S. 61 (1975)).

                                                                                     2
                                   1   iii.     First Amended Petition
                                   2            In his first amended petition, Lee claims (i) the state had no power to bring him into
                                   3   court to answer the charges against him;2 (ii) he is factually innocent of the charges he was
                                   4   convicted of; and (iii) he received ineffective assistance of counsel. (First Am. Pet., Dkt.
                                   5   No. 15 at 6.) When liberally construed, claims (i) and (iii) are cognizable and shall
                                   6   proceed.
                                   7            Claim (ii) is DISMISSED. It is really a sentencing claim, that there was insufficient
                                   8   evidence his crimes were violent and serious under California’s Three Strikes Law. (Id. at
                                   9   12.) Despite dismissal of Claim (ii), his allegations will be addressed because they form
                                  10   part of Claim (i).
                                  11                                             MOTIONS
                                  12            Lee’s motion for an extension of time to file his amended petition is GRANTED.
Northern District of California
 United States District Court




                                  13   (Dkt. No. 13.)
                                  14            Lee’s motion to proceed in forma pauperis is DENIED as moot, his prior such
                                  15   motion having been granted. (Dkt. Nos. 12 and 14.)
                                  16                                           CONCLUSION
                                  17            1. The Clerk shall serve electronically a copy of this order upon the respondent and
                                  18   the respondent’s attorney, the Attorney General of the State of California, at the following
                                  19   email address: SFAWTParalegals@doj.ca.gov. The petition and the exhibits thereto are
                                  20   available via the Electronic Case Filing System for the Northern District of California.
                                  21   The Clerk shall serve by mail a copy of this order on petitioner.
                                  22            2. On or before September 1, 2021, respondent shall file with the Court and serve
                                  23   on petitioner, an answer conforming in all respects to Rule 5 of the Rules Governing
                                  24   Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted
                                  25   based on petitioner’s cognizable claims. Respondent shall file with the answer and serve
                                  26   on petitioner a copy of all portions of the state trial record that previously have been
                                  27

                                  28   2
                                           Lee’s claim appears to arise under Haring v. Prosise, 462 U.S. 306, 320 (1983).
                                                                                       3
                                   1   transcribed and that are relevant to a determination of the issues presented by the petition.
                                   2          3. If petitioner wishes to respond to the answer, he shall do so by filing a traverse
                                   3   with the Court and serving it on respondent’s counsel within thirty (30) days of the date the
                                   4   answer is filed.
                                   5          4. In lieu of an answer, respondent may file, on or before September 1, 2021, a
                                   6   motion to dismiss on procedural grounds, as set forth in the Advisory Committee Notes to
                                   7   Rule 4 of the Rules Governing Section 2254 Cases. If respondent files such a motion,
                                   8   petitioner shall file with the Court and serve on respondent an opposition or statement of
                                   9   non-opposition within thirty (30) days of the date the motion is filed, and respondent shall
                                  10   file with the Court and serve on petitioner a reply within fifteen (15) days of the date any
                                  11   opposition is filed.
                                  12          5. Petitioner is reminded that all communications with the Court must be served on
Northern District of California
 United States District Court




                                  13   respondent by mailing a true copy of the document to respondent’s counsel.
                                  14          6. It is petitioner’s responsibility to prosecute this case. Petitioner must keep the
                                  15   Court and respondent informed of any change of address and must comply with the
                                  16   Court’s orders in a timely fashion. Failure to do so may result in the dismissal of this
                                  17   action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  18          7. Upon a showing of good cause, requests for a reasonable extension of time will
                                  19   be granted provided they are filed on or before the deadline they seek to extend.
                                  20          8. The Clerk shall terminate all pending motions.
                                  21          IT IS SO ORDERED.
                                  22   Dated: May 28, 2021
                                                                                         _________________________
                                  23
                                                                                         WILLIAM H. ORRICK
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                     4
